DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user data management network element” and “a mobility management function network element” in claims 9, 10, 11, 12, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 9.  An event subscription system comprising: a user data management network element (HSS as defined in applicants printed publication at 0217, 0220 and figures 1, 2, 3, 5) … a mobility management function network element (MME as defined in applicants printed publication at 0217, 0220 and figures 1, 2, 3, 5).
Regarding claims 10, 11, 12 and 16.  the mobility management function network element (MME as defined in applicants printed publication at 0217, 0220 and figures 1, 2, 3, 5).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-7, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SA WG2 Meeting #108 S2-151218, 13-17 April 2015, 12 pages found in IDS dated 6/7/2021 hereinafter D1).
	Regarding claims 1, 9 and 16.  D1 teaches a program, system and an event subscription method; comprising:
receiving, by a user data management network element (D1, HSS in figure 5.n.1.1-1 at page 3), a first message, for subscribing to a first event (D1 page 4, step 3 – SCEF sends a Monitoring Request message to the HSS and to configure the given Monitoring Event on HSS and on MME if required), wherein the first message comprises a first time parameter and a first type of the first event indicating a first event type of the first event (D1, page 4, step 3 – SCEF sends Monitoring Type to HSS; D1, page 5, section 5.n.1.3, –  set Monitoring Type to “Loss of connectivity” and the SCEF sends the Maximum Detection Time to the HSS and the HSS uses the Maximum Detection Time to set the subscribed periodic TAU/RAU Timer);
determining, by the user data management network element based on the first time parameter, a first duration of a subscribed periodic update timer of a user equipment, (UE) (D1, page 5, section 5.n.1.3, –  set Monitoring Type to “Loss of connectivity” and the SCEF sends the Maximum Detection Time to the HSS and the HSS uses the Maximum Detection Time to set the subscribed periodic TAU/RAU Timer, Note 1:  As the maximum detection time of loss of connectivity determines the order of magnitude of the Periodic Update Timer and HSS executes step 5 of figure 5.n.1.1-1.  In addition, the HSS includes the RAU/TAU timer);
sending, by the user data management network element, the first duration (HSS executes step 5 “Insert Subscriber Data Request” of figure 5.n.1.1-1.  In addition, the HSS includes the RAU/TAU timer);

receiving, by the mobility management function network element, the first duration (HSS executes step 5 “Insert Subscriber Data Request” of figure 5.n.1.1-1.  In addition, the HSS includes the RAU/TAU timer.  D1, page 6, step 6 – MME executes step 6 of figure 5.n.1.1-1);
receiving, by the user data management network element, a second message, (D1, 5.n.1.4, page 6 wherein HSS receives a second message “UE reachability” and includes Maximum Latency used for setting the periodic TAU/RAU);
 (D1, section 5.n.1.4, page 6 – the HSS executes step 4 of figure 5.n.1.1-1, If required by the specific Monitoring Type, the HSS sends an Insert Subscriber Data Request to the MME and the MME executes step 6 in figure 5.n.1.1-1); and
receiving, by the mobility management function network element, the event parameter information (D1, section 5.n.1.4, page 6 – HSS executes step 5 of figure .
Regarding claims 2 and 10.  D1 teaches setting, by the mobility management function network element, a mobile reachable timer of the mobility management function network element based on the first duration (D1 section 5.n.1.3, page 5-6 wherein HSS request MME to monitor a first Event of “Loss of connectivity” and the MME executes step 6 of figure 5.n.1.1-1 wherein the MME starts watching for the expiration of the mobile reachable timer.  D1 section 5n.1.4, page 6 wherein HSS request MME to monitor a second event “UE reachability” and the MME executes step 6 of figure 5.n.1.1-1 wherein MME starts watching for the UE entering connected mode).
Regarding claims 3 and 11.  D1 teaches wherein the first type 
detecting, by the mobility management function network element, that the UE changes to a connected mode or the UE can be paged; and
reporting, by the mobility management function network element, the first event  (D1, page 5 – page 6 wherein first event to report -  (first event in this case is “Loss of Connectivity”), figure 5.n.1.1-1 at step 6 wherein MME starts watching for the expiration of the mobile reachable timer and reports the reachability event of  “Loss of Connectivity” to the HSS).
wherein the second type 
detecting, by the mobility management function network element, that the UE changes to a connected mode or the UE can be paged; and
reporting, by the mobility management function network element, the second event  (D1, page 6 wherein second type of event to report -  (second event in this case is “UE reachability”), figure 5.n.1.1-1 at step 6 wherein MME starts watching for the UE entering connect mode and reports the second reachability event of  “UE reachable” to the HSS).
Regarding claims 5, 13 and 17.  D1 teaches wherein the second message further comprises a second time parameter;  (D1, section 5.n.14, page 6 wherein the second message “UE reachability” in conjunction with “Maximum Latency”.  Note 1:  As the Max Latency determines the order of magnitude of the Periodic Update timer, the network should ensure that this maximum time and thereby the periodic RAU/TAU timers for the UE 
Regarding claims 6 and 20.  D1 teaches wherein the first type (D1, section 5.n.1.5, page 5 wherein the first type is “Loss of connectivity” in conjunction with “Maximum Detection Time”.  Note 1: As the maximum detection time of Loss of connectivity determines the order of magnitude of the periodic update timer, the network should ensure that this maximum detection time and thereby the periodic RAT/TAU timers for the UE remain above lower bound values both for preserving UE battery and for managing the signaling load of the network).
Regarding claims 7, 14 and 18.  D1 teaches wherein the first message further (D1, section 5.n.1.4, page 6 wherein first message is “UE reachability”.  Optionally, Maximum latency indicating the maximum delay acceptable for DL data Maximum Response Time indicating the time for which the UE stays reachable to allow SCS/AS time to reliably deliver the required DL data.  Maximum latency is used for setting the Active Time for the UE.  Note 1:  As the Max Latency determines the order of the magnitude of the Periodic Update Timer, the network should ensure that this maximum time and thereby the periodic RAU/TAU timers for the UE remain above lover bound values both for preserving UE battery and for managing the signaling load of the network).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
4.	Claims 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 further in view of Jain (2019/0110241).
Regarding claims 8, 15, and 19.  D1 does not teach wherein the first message further 
	Jain also describes Monitoring Event Information Data (page 5, “see TS 23.682” which corresponds to D1) and a field “URR-MME” is a UE Reachability Request Parameter indicating that UE activity notification from the MME has been requested by the HSS (page 7).  Jain further teaches a field labeled “URRP-MME” – URRP-MME indicating that the HSS has requested the MME to notify the HSS regarding UE reachability at the MME (page 7).  “DL Data Buffer Expiration Time” – when extended buffering of DL data has been invoked for UEs that use power saving functions e.g., PSM, this time is when the buffer will expire in the Serving GW (page 7).  “Suggested number of buffered downlink packets” – Suggested number of buffered downlink packets at extended buffering.  This is an optional parameter. (page 7).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include additional fields, including “URR-MME”, “URRP-MME”, and/or “DL Data Buffer Expiration Time” as taught by Jain in order to not only request the MME to notify the HSS regarding UE reachability but to notify the MME regarding the number of buffered downlink packets stored in the network element.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2016/0142860) Kim et al teaches plurality of monitoring requests that include monitoring related Timers, as well as, information regarding timer Max, Timer period, etc. (0190).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646